68 F.3d 463
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Preston WYATT, Plaintiff-Appellant,v.WASHINGTON COUNTY SHERIFF'S DEPARTMENT;  Roy Fore;  RobertTurner, Captain, Defendants-Appellees.
No. 95-7120.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 13, 1995.

Charles Preston Wyatt, Appellant Pro Se.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) claim for failure to particularize his complaint.  This order is not appealable, since Appellant may amend his complaint to cure the defects.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  We, therefore, dismiss the appeal for lack of jurisdiction.  We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED